Citation Nr: 1126817	
Decision Date: 07/19/11    Archive Date: 07/29/11

DOCKET NO.  10-08 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an effective date earlier than January 9, 2007 for the assignment of a 20 percent disability evaluation for degenerative disc disease of the cervical spine.  

2.  Entitlement to an effective date earlier than September 10, 2002 for the grant of service connection for degenerative disc disease of the cervical spine.

3.  Entitlement to an effective date earlier than September 10, 2002 for the grant of service connection for residuals of head trauma to include a status post fracture of the ethmoid sinus bone.


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran had active military duty from February 1943 to April 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) increased a previous 10 percent rating for degenerative disc disease of the cervical spine to 20 percent, effective from January 9, 2007.  The case was also developed regarding an increased rating for residuals of head trauma; however, the Veteran did not perfect an appeal regarding this matter after the statement of the case was issued.  See 38 C.F.R. § 20.200 (2009) (An appeal consists of a timely filed notice of disagreement in writing and after a statement of the case has been furnished, a timely filed substantive appeal.).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to an effective date earlier than September 10, 2002 for the grants of service connection for residuals of head trauma and degenerative disc disease of the cervical spine are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

It was not factually ascertainable prior to January 2007 that degenerative disc disease of the cervical spine resulted in limitation of flexion to 30 degrees or that the criteria for a 20 percent rating were otherwise met or nearly approximated.  
CONCLUSION OF LAW

The criteria for an effective date earlier than January 9, 2007, for the award of an evaluation of 20 percent for degenerative disc disease of the cervical spine, are not met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155 3.159, 3.400 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under the VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103,  5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102,  3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete  a claim, and of what part of that evidence is to be provided by  the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1);  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' (Court's)  decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held,  in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant  before the initial unfavorable agency of original jurisdiction  (AOJ) decision on a claim for VA benefits.  This decision has  since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically  a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of  original jurisdiction (AOJ) decision on a claim for VA benefits.  

With regard to the issue being discussed and decided on the  merits, the November 2007 VCAA letter issued to the Veteran pertains to the information necessary to establish a  disability rating and effective date.  The VCAA letters notified the Veteran of what information and evidence is needed to substantiate his claim, as well as what information and evidence must be submitted by the claimant, what  information and evidence will be obtained by VA, and the types of  evidence necessary to establish a disability rating and effective date.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24,  2004); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473  (2006).  

The Veteran has received all essential notice, has had a  meaningful opportunity to participate in the development of his claim and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir.  2004).  In any event, the Veteran has not demonstrated any  prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the  agency's determination.)  See also Mayfield v. Nicholson, 444  F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA also has a duty to assist the Veteran in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this regard, the Board notes that all available medical records have been obtained in support of his claim.  The Veteran has not identified any additional evidence to be obtained prior to an appellate decision on this claim.  Accordingly, the Board finds that it may proceed with appellate review.

II.  Earlier Effective Date

Historically, the Board notes that service connection was granted for degenerative disc disease of the cervical spine in a September 2005 Board decision.  In a November 2005 rating action, a 10 percent disability evaluation was assigned effective from September 10, 2002.  On January 9, 2007, the RO received a letter from the Veteran, requesting a higher evaluation for cervical spine disability.  

The Veteran disagrees with the January 9, 2007 effective date assigned for a 20 percent disability evaluation for degenerative disc disease of the cervical spine.  He asserts that the symptoms exhibited by the cervical spine warranted a higher evaluation long before the current evaluation came into effect.  

The general rule with respect to the effective date for an award of increased compensation is that the effective date of an award shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2010).  An exception to that rule applies under circumstances where evidence demonstrates a factually ascertainable increase in disability during the one year period preceding the date of receipt of a claim for increased compensation.  In that situation, the law provides that the effective date of the award shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date.  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. 
§ 3.400(o)(2) (2010).  In all other cases, the effective date will be the date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1) (2002).

In Harper v. Brown, 10 Vet. App. 125 (1997), it was noted that 38 U.S.C.A. 
§ 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only where the increase precedes the claim (provided also that the claim is received within one year after the increase) and are not applicable when a claim is filed and the increase in disability is subsequently ascertainable.  The Court further noted that the phrase "otherwise, date of receipt of claim" in 38 C.F.R. § 3.400(o)(2) provides the applicable effective date when a factually ascertainable increase occurred more than one year prior to receipt of the claim for increased compensation.  

VA's Office of General Counsel (hereinafter referred to as "GC") explored the legislative history of 38 U.S.C.A. § 5110(b)(2) and noted that this provision was added in order to permit retroactive payment of increased compensation from the date of the increase in disability up to one year, when that date is ascertainable, and was intended by Congress to provide additional disability compensation up to one year retroactive to the date on which the event establishing entitlement to additional benefits occurred, i.e., the date on which the increase in disability occurred.  With regard to the regulatory history of 38 C.F.R. § 3.400(o)(2), the GC noted that this section was added to permit payment of increased disability compensation retroactively to the date the evidence established the increase in the degree of disability had occurred, and that it was intended to be applied in those instances where the date of increased disablement could be factually ascertained with a degree of certainty, and was not intended to cover situations where there was no evidence of entitlement to an increased evaluation prior to the date of the claim.  The GC concluded that, where a Veteran submitted a claim alleging an increase in disability within one year prior to the VA's receipt of the claim and medical evidence subsequently substantiated the increase in disability, the effective date of the award of increased disability compensation was the date as of which it was ascertainable, based on all the evidence of record, that the increase occurred.  See VAOPGCPREC 12-98 (September 23, 1998).

Thus, in fixing an effective date for an award of increased compensation, VA must make two essential determinations.  It must determine when a claim for increased compensation was received, and when a factually ascertainable increase in disability occurred.

With respect to the first determination, a specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. 
§ 3.151(a) (2010).  Any communication or action indicating intent to apply for one or more benefits under the laws administered by VA from a claimant may be considered an informal claim.  Thomas v. Principi, 16 Vet. App. 197 (2002).  See 38 C.F.R. §§ 3.1(p), 3.155(a).  When a claim has been filed which meets the requirements of 38 C.F.R. § 3.151, an informal request for increase or reopening will be accepted as a claim.  38 C.F.R. § 3.155(c) (2010).  An informal claim must be written, see Rodriguez v. West, 189 F. 3d. 1351 (Fed. Cir. 1999), and it must identify the benefit being sought.  Brannon v. West, 12 Vet. App. 32, 34-5 (1998).

Once a formal claim for compensation has been allowed, receipt of one of the following will be accepted as an informal claim for increased benefits: 1) report of examination or hospitalization by VA or uniformed services; 2) evidence from a private physician or layman; and 3) examination reports, clinical records, and transcripts of records received from State and other institutions.  38 C.F.R. § 3.157 (2010).

VA must look to all communications from a claimant that may be interpreted as applications or claims - formal and informal - for increased benefits and is requested to identify and act on informal claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196 (1992).

The Board finds that the Veteran did not submit an informal claim at any time prior to January 9, 2007under § 3.155 because no communication was filed prior to January 9, 2007 indicating the Veteran's intent to apply for an increased disability evaluation for degenerative disc disease for a cervical spine disability.  An informal claim must identify the benefit sought.  See Brannon, 12 Vet. App. at 34 (noting that VA "is not required to anticipate a claim for a particular benefit where no intention to raise it was expressed and citing Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995) for the proposition that VA is not required to do a "prognostication" but to review issues reasonably raised by the substantive appeal).  

With regard to medical evidence of record reflecting treatment or evaluation of the Veteran's service-connected cervical spine disability within one year prior to the claim for increase on January 9, 2007, there is no such evidence of record.  There are no medical evaluations or medical records of treatment for the Veteran's cervical spine disability during the stated period.  Therefore, there are no records that show that it was factually ascertainable that the service-connected cervical spine disability warranted a higher evaluation.  Following the claim for an increased rating, the Veteran was scheduled for a VA examination in December 2007 which showed symptoms, including limitation of flexion of the cervical spine to 30 degrees, which resulted in the award of a 20 percent rating.  There are no medical records that can be construed as an informal claim, pursuant to 38 C.F.R. § 3.157, and no basis for establishing an effective date earlier than January 9, 2007 for awarding an increased evaluation of 20 percent for the service-connected cervical spine disability.


ORDER

Entitlement to an effective date earlier than January 9, 2007, for a 20 percent rating for degenerative disc disease of the cervical spine is denied.


REMAND

Following the grant of service connection for degenerative disc disease of the cervical spine and residuals of head trauma to include a status post fracture of the ethmoid sinus bone, in the September 2005 Board decision and the assignment of separate 10 percent ratings in the November 2005 rating decision, the Veteran submitted a statement in April 2006 that could be construed as a notice of disagreement with the effective dates assigned for each grant (September 10, 2002).  He indicated that he was seeking an effective date of 1983.  The RO has not issued a Statement of the Case (SOC) addressing these issues.  

Where a timely notice of disagreement with an adverse decision has been submitted and the RO has not subsequently issued an SOC addressing the issue, the Board must remand the issue to the RO for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999); 38 C.F.R. § 19.26 (2010).  Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

Provide the Veteran with an SOC as to entitlement to an effective date earlier than September 10, 2002 for the grant of service connection for residuals of head trauma to include a status post fracture of the ethmoid sinus bone; and degenerative disc disease of the cervical spine.  The Veteran should be informed that he must file timely and adequate substantive appeals in order to perfect an appeal of any of these issues to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b) (2010).  If a timely substantive appeal is not filed, the claim(s) should not be certified to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


